NUMBER 13-22-00049-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MARIO ANGEL DIAZ,                                                              Appellant,

                                             v.

MARINA DIAZ,                                                                    Appellee.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                                        ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       Appellant’s counsel, Phil Bellamy, has filed a motion for withdrawal of counsel.

Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is directed to

notify appellant, in writing, of any previously undisclosed deadlines and file a copy of that

notice with the Clerk of this Court.
        On June 10, 2022, appellant was granted an extension of time to file a brief, making

his brief currently due on or before July 8, 2022.

        The motion to withdraw is hereby granted and appellant is now proceeding pro se;

however, appellant may attempt to obtain new counsel at any time. Appellant is directed

to notify the Court promptly if he retains new counsel on appeal by filing a notice including

that attorney’s name, mailing address, telephone number, email address, facsimile

number, if any, and State Bar of Texas identification number. See generally TEX. R. APP.

P. 6.

                                                                       PER CURIAM


Delivered and filed on the
15th day of June, 2022.




                                             2